Citation Nr: 0803724	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to the service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had honorable active military service from March 
1943 to December 1945.  He also had a period of service from 
July 1948 to May 1949, the character of which prohibits its 
use in deciding VA benefits.  He died in April 2004.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the appellant seeks entitlement to service connection 
for the cause of the veteran's death.  The veteran died in 
April 2004 from metastatic pancreas cancer, according to the 
April 2004 death certificate.  At the time of his death, 
service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; and a 
total based upon individual unemployability due to service-
connected disability was in effect since May 1995.

In a March 2004 signed statement, just prior to his death, 
the veteran said that his cancer was due to his liver injury 
that caused hepatitis and jaundice in service in 1944.  He 
said he was also exposed to mustard gas in service on the 
European front from 1944 to 1945 and, in November 1944, was 
hospitalized in Naples, Italy. 

The appellant has contended that the metastatic pancreatic 
cancer that caused the veteran's death was variously due to 
the (a) hepatitis he had in service; (b) his exposure to 
mustard gas in service; (c) the prescribed medication he took 
to treat his service-connected PTSD; or (d) the stress from 
his PTSD that made him more susceptible to the pancreatic 
cancer by compromising his immune system.

In an August 2005 opinion, a VA examiner reviewed the 
veteran's medical records and opined that the veteran's 
jaundice in 1944 did not contribute to his cancer, but the 
opinion does not consider whether the veteran's service-
connected PTSD was a contributory condition causing death.  
Nor does the VA opinion address the appellant's other 
contentions.

In support of her claim, the appellant submitted a December 
2005 signed statement from a VA psychiatrist who treated the 
veteran, to the effect that the veteran suffered from severe 
PTSD for which he took multiple medications including Paxil, 
Prolixin, Trazodone, and Ativan.  The VA doctor said that it 
was reported in the literature that PTSD and anxiety 
disorders developed in cancer patients, but it was not known 
if there as a causal relationship with PTSD to induce or 
aggravate the cancer progression.  According to the VA 
physician, how much of the veteran's chronic pancreatitis, 
due to Paxil use, had causal relation with the pancreatic 
cancer was unclear.  The VA doctor said that the veteran's 
exposure to mustard gas during World War II may possibly have 
some causal relationship with his cancer, but the etiology of 
his pancreatic cancer was not known.  

The appellant also submitted a June 2002 letter to the 
veteran from the National Personnel Records Center (NPRC), 
indicating that the records he requested were not in the 
files and that his records may have been destroyed in a 1973 
fire.  The NPRC advised the veteran of alternate sources of 
information including the address for the US Army Soldier and 
Biological Chemical Command.  Effort should be made to 
determine if the veteran was exposed to mustard gas in 
service.

Thus, further development is required to address the 
appellant's contentions regarding the effect of the veteran's 
service-connected PTSD and exposure to mustard gas, if any, 
on the metatstatic pancreatic cancer from which he died. 

Additionally, the Board of Veterans' Appeals (Board) notes 
that, although in a July 2004 letter, the RO advised the 
appellant of its duty to assist her regarding her claim, 
during the pendency of her appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court") issued an opinion regarding what notice under 38. 
U.S.C.A. § 5103(a) must include in a claim for service 
connection for the cause of the veteran's death.  See Hupp. 
v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp,  the Court 
found that where, as here, the veteran was service-connected 
for a disability during his lifetime, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a death benefits claim based on a service-
connected disorder; and (3) an explanation of the evidence 
and information required to substantiate a death benefits 
claim base on a condition not yet service-connected.  The 
Board concludes that a complaint notice letter under the 
redefined duty to notify is required.

Accordingly, the case is REMANDED for the 
following action:

1.	The RO/AMC should send the appellant 
(and her representative) a letter that 
contains an explanation of the evidence 
and information required to 
substantiate a death benefits claim 
based on a service-connected disorder 
and an explanation of the evidence and 
information required to substantiate a 
death benefits claim based on a 
condition not yet service-connected, 
consistent with the Court's holding in 
Hupp v. Nicholson, supra.  

a.	The letter should inform her about 
what evidence, if any, she is to 
submit and what evidence VA will 
obtain with respect to her claim; 
ask her to submit any evidence in 
her possession that pertains to 
her claim; inform her how 
effective dates and disability 
ratings are formulated; and inform 
her about the conditions for which 
the veteran was service-connected 
at the time of his death.

b.	The letter should request that the 
appellant specifically indicate if 
she wishes to testify at a Board 
hearing, conducted via 
videoconference, or in person at 
the RO, or if she does not want 
such a hearing before a Veterans 
Law Judge.  

2.	In conjunction with the foregoing, the 
RO/AMC should invite the appellant to 
submit or identify any additional 
medical evidence in support of her 
claim.  Based upon her response, the 
RO/AMC should obtain copies of any 
pertinent treatment records from 
identified source(s).  Thereafter, any 
additional medical evidence submitted 
or obtained should be associated with 
the claims folder.

3.	The RO/AMC should determine whether any 
further development is needed to verify 
the appellant's contention of the 
veteran's alleged exposure to mustard 
gas in service including, but not 
limited to, contacting the National 
Personnel Records Center, the 
Department of Defense, the Department 
of the Army, the US Army Soldier and 
Biological Chemical Command, and any 
other appropriate federal agency, to 
determine if the veteran was exposed to 
mustard agents in connection with his 
military service in the European 
Theater of Operations from June 1944 to 
August 1945.  If any requested records 
are unavailable, a written note to that 
effect should be placed in the claims 
files, and the appellant and her 
representative should be so advised in 
writing.

4.	Then RO/AMC should then refer the 
veteran's claims files to the VA 
physician who reviewed it in August 
2005 or, if that physician is 
unavailable, to another appropriate 
medical doctor (or doctors) who is 
(are) qualified to render an opinion 
with respect to the medical question on 
remand, preferably (if feasible) an 
oncologist and a psychiatrist with a 
specialty in PTSD.  The physician(s) is 
(are) requested to review the evidence 
of record, including the veteran's 
service medical records, together with 
his VA and private medical records.  
Based upon a review of the entire 
record, physician(s) is(are) requested 
to address the following:

a.	Whether it is at least as likely 
as not (i.e. at least a 50-50 
probability) that an etiological 
relationship exits between the 
veteran's metastatic cancer of the 
pancreas (noted on his death 
certificate) and his claimed 
exposure to mustard gas, (if 
verified) or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability)?  

b.	Whether it is at least as likely 
as not (i.e. at least a 50-50 
probability) that an etiological 
relationship exits between the 
veteran's metastatic cancer of the 
pancreas (noted on his death 
certificate) and the veteran's 
service-connected PTSD, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability)?

c.	Whether it is at least as likely 
as not that medication prescribed 
to treat the veteran's service-
connected PTSD, including paxil, 
prolixin, trazodone, and ativan 
either caused or contributed 
substantially or materially to the 
cause of the veteran's death.  In 
rendering an opinion, the 
physician(s) is(are) specifically 
requested to address the question 
of whether stress caused by the 
veteran's service-connected PTSD 
compromised his immune system and 
rendered him more susceptible to 
cancer?

d.	A rationale should be provided for 
all opinions expressed.  If the 
physician(s) is(are) unable to 
give an opinion with respect to 
the questions presented, an 
explanation at to why should be 
provided.  In rendering an opinion 
the examiner(s) is(are) 
particularly requested to address 
the opinions expressed by the VA 
examiner in August 2005 (to the 
effect that the veteran's 
treatment for jaundice in service 
did not contribute to the cancer 
from which he died); and the 
veteran's VA psychiatrist in 
December 2005 (to the effect that 
the casual relationship between 
PTSD and the progression of cancer 
was unknown and that the veteran's 
exposure to mustard gas may 
possibly have had some causal 
relationship to his cancer, but 
the etiology of the pancreatic 
cancer was unknown). 

5.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the May 2006 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



